Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Claims 8-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 16, and 18 of U.S. Patent No. 10551085 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are more broad or anticipate the claims of the allowed patent.
Claims 8 and 15-17 are rejected on the ground of nonstatutory double patenting over claims 1 or 16,
Claim 9 is rejected on the ground of nonstatutory double patenting over claim 8,
Claims 10, 11, and 19 are rejected on the ground of nonstatutory double patenting over claim 8,
Claims 13 and 18 are rejected on the ground of nonstatutory double patenting over claims 5 or 18,
Claim 14 is rejected on the ground of nonstatutory double patenting over claims 6 or 18,
of U.S. Patent No. US 10551085 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the counterweights.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 14 will be presumed dependent from claim 13 since it possesses the necessary antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 5890484 A), hereinafter Yamada, in view of Hann (EP 1835239 A2), hereinafter Hann, and further in view of Twito (US 20020030172 A1), hereinafter Twito.

Regarding claim 1, 2, and 5-7, Yamada discloses a hood assembly, comprising: 
a fume collector (“a range hood 11” column 2, line 25); 
an extraction tube in fluid communication with the fume collector (“an exhaust duct 40” column 2, line 26); 
a cover coupled to the fume collector and disposed at least partially around the extraction tube (The portion surrounding vent space 12); and 
a suction device coupled to the extraction tube (“an exhaust device 100” column 2, line 23). 

    PNG
    media_image1.png
    547
    462
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    535
    430
    media_image3.png
    Greyscale



However, Hann teaches wherein the suction device includes at least one flap (6 and 7) having a pivot pin (33 and 34), a first collar portion (portion of 18 containing pin 33 for example), and a second collar portion (portion of 18 containing pin 34 for example), wherein the at least one flap includes a first flap hingedly coupled to the first collar portion and a second flap hingedly coupled to the second collar portion (Figure 6A), wherein the at least one flap includes a first edge having the pivot pin and a second edge (Figure 7), and wherein the at least one flap includes a counterweight proximate the second edge (“additional weight by a thickened, stiffened and / or the sealing surface (14,16) enlarging flap edge (12) is formed” claim 13 in the translation), wherein at least one of the first and second collar portions defines a stopping element configured to engage the at least one flap when the at least one flap is in a raised position (38), wherein the stopping element defines a maximum opening angle of the at least one flap, and wherein the maximum opening angle is less than 90° (Figure 6A).

    PNG
    media_image4.png
    600
    534
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    609
    531
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    683
    554
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    614
    558
    media_image7.png
    Greyscale

In view of Hann’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the suction device includes at least one flap having a pivot pin, a first collar portion, and a second collar portion, wherein the at least one flap includes a first flap hingedly coupled to the first collar portion and a second flap hingedly coupled to the second collar portion, wherein the at least one flap includes a first edge having the pivot pin and a second edge, and wherein the at least one flap includes a counterweight proximate the second edge, wherein at least one of the first and second collar portions defines a stopping element configured to engage the at least one flap when the at least one flap is in a raised position, wherein the stopping element defines a 
One would have been motivated to include wherein the suction device includes at least one flap having a pivot pin, a first collar portion, and a second collar portion, wherein the at least one flap includes a first flap hingedly coupled to the first collar portion and a second flap hingedly coupled to the second collar portion, wherein the at least one flap includes a first edge having the pivot pin and a second edge, and wherein the at least one flap includes a counterweight proximate the second edge, wherein at least one of the first and second collar portions defines a stopping element configured to engage the at least one flap when the at least one flap is in a raised position, wherein the stopping element defines a maximum opening angle of the at least one flap, and wherein the maximum opening angle is less than 90° because Hann states “If an overpressure occurs, for example due to a wind load on a ventilation pipe system, to which the above-mentioned fan is connected, then the non-return valve is closed by the overpressure, thereby avoiding a backflowing airflow” (Paragraph [0002] of the translation). Therefore, including the structure of Hann will prevent the return of noxious fumes.

Yamada, as modified by Hann, does not disclose wherein the first collar portion defines a first groove, and the second collar portion defines a second groove, wherein the first and second grooves mate to form a slot that receives the pivot pin.

However, Twito teaches wherein the first collar portion defines a first groove, and the second collar portion defines a second groove, wherein the first and second grooves mate to form a slot that receives the pivot pin (“each axial edge 32, 34 of the half hollow cylinder 36 is provided with two pairs of in-lie male 40 and female 42 interconnection elements separated by half of bearing 12 for the damper plate hinge shaft 16” paragraph [0035]).

    PNG
    media_image8.png
    390
    449
    media_image8.png
    Greyscale

In view of Twito’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first collar portion defines a first groove, and the second collar portion defines a second groove, wherein the first and second grooves mate to form a slot that receives the pivot pin as is taught in Twito, in the hood assembly as presently modified.
One would have been motivated to include wherein the first collar portion defines a first groove, and the second collar portion defines a second groove, wherein the first and second grooves mate to form a slot that receives the pivot pin because Twito states “the design of the housing providing manufacturing and installation advantages” (paragraph [0002]). Therefore, including the split collar configuration of Twito will be advantageous to manufacturing and instillation.

Regarding claim 3, Yamada, as modified by Hann and Twito, discloses the hood assembly of claim 1, wherein the suction device includes a motor (“a drive motor 31” column 2, line 41 of Yamada) and an impeller (“a pair of sirocco fans 33” column 2, line 45 of Yamada).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Hann, in view of Twito, and further in view of Feld (US 20130167826 A1), hereinafter Feld.

Regarding claim 4, Yamada, as modified by Hann and Twito, discloses the hood assembly of claim 3.

Yamada, as modified by Hann and Twito, does not disclose wherein the suction device defines a grid proximate the impeller.

However, Feld teaches wherein the suction device defines a grid proximate the impeller (“There is an inlet screen 20 that prevents physical objects from going into the blower 10” paragraph [0020]). 

    PNG
    media_image9.png
    537
    664
    media_image9.png
    Greyscale

In view of Feld’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the suction device defines a grid proximate the impeller as is taught in Feld, in the hood assembly disclosed by Yamada.
.

Claims 8, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Hann, in view of Twito, and further in view of Sullivan (US 5141397 A), hereinafter Sullivan.

Regarding claims 8, 9, 13, and 15, Yamada discloses a suction device for a hood, comprising a volute (Figure 5).

Yamada does not disclose:
wherein the volute comprises: 
a first volute shell having a first collar portion that defines a pair of first grooves; 
a second volute shell having a second collar portion that defines a pair of second grooves, wherein each of the pair of first grooves mate with one of the pair of second grooves to form first and second slots; 
a first flap having a pair of first pivot pins; 
a second flap having a pair of second pivot pins, wherein each of the first and second slots houses one of the pair of first pivot pins and one of the pair of second pivot pins;
wherein the first collar portion defines a first abutment feature and the second collar portion defines a second abutment feature, and wherein the first and second flaps are disposed on the first and second abutment features when the first and second flaps are in lowered positions;
wherein each of the first and second flaps includes a first edge and a second edge, and wherein each of the second edges includes a counterweight; or
wherein at least one of the first and second collar portions defines a stopping element configured to engage the first and second flaps when the first and second flaps are in a raised position.


a first flap (6) having a pair of first pivot pins (33); 
a second flap (7) having a pair of second pivot pins (34);
wherein a first collar portion defines a first abutment feature and a second collar portion defines a second abutment feature, and wherein the first and second flaps are disposed on the first and second abutment features when the first and second flaps are in lowered positions (“the wall 18 of the air path 4 is provided with an open-edged recess 27, wherein the recess base 28 forms a stop 29” paragraph [0020] of the translation);
wherein each of the first and second flaps includes a first edge and a second edge (Figure 7), and wherein each of the second edges includes a counterweight (“additional weight by a thickened, stiffened and / or the sealing surface (14,16) enlarging flap edge (12) is formed” claim 13 in the translation); and
wherein at least one of a first and second collar portions defines a stopping element configured to engage the first and second flaps when the first and second flaps are in a raised position (38). 

In view of Hann’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a first flap having a pair of first pivot pins; 
a second flap having a pair of second pivot pins;
wherein a first collar portion defines a first abutment feature and a second collar portion defines a second abutment feature, and wherein the first and second flaps are disposed on the first and second abutment features when the first and second flaps are in lowered positions; 
wherein each of the first and second flaps includes a first edge and a second edge, and wherein each of the second edges includes a counterweight; and
wherein at least one of the first and second collar portions defines a stopping element configured to engage the first and second flaps when the first and second flaps are in a raised position as is taught in Hann, in the suction device disclosed by Yamada.
One would have been motivated to include: 

a second flap having a pair of second pivot pins;
wherein a first collar portion defines a first abutment feature and a second collar portion defines a second abutment feature, and wherein the first and second flaps are disposed on the first and second abutment features when the first and second flaps are in lowered positions;
wherein each of the first and second flaps includes a first edge and a second edge, and wherein each of the second edges includes a counterweight; and
wherein at least one of the first and second collar portions defines a stopping element configured to engage the first and second flaps when the first and second flaps are in a raised position because Hann states “If an overpressure occurs, for example due to a wind load on a ventilation pipe system, to which the above-mentioned fan is connected, then the non-return valve is closed by the overpressure, thereby avoiding a backflowing airflow” (Paragraph [0002] of the translation). Therefore, including the structure of Hann will prevent the return of noxious fumes.

Yamada, as modified by Hann, does not disclose: 
wherein the volute comprises: 
a first volute shell having a first collar portion that defines a pair of first grooves; 
a second volute shell having a second collar portion that defines a pair of second grooves, wherein each of the pair of first grooves mate with one of the pair of second grooves to form first and second slots; or
wherein each of the first and second slots houses one of the pair of first pivot pins and one of the pair of second pivot pins.

However, Twito teaches: 
a first collar portion that defines a pair of first grooves (12);
a second collar portion that defines a par of second grooves, wherein each of the pair of the first grooves mate with one of the pair of second groves to form first and second slots; and


In view of Twito’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a first collar portion that defines a pair of first grooves;
a second collar portion that defines a par of second grooves, wherein each of the pair of the first grooves mate with one of the pair of second groves to form first and second slots; and
wherein each of the first and second slots houses one of the first pivot pins and one of the second pivot pins as is taught in Twito, in the suction device as presently modified.
One would have been motivated to include: 
a first collar portion that defines a pair of first grooves;
a second collar portion that defines a par of second grooves, wherein each of the pair of the first grooves mate with one of the pair of second groves to form first and second slots; and
wherein each of the first and second slots houses one of the first pivot pins and one of the second pivot pins because Twito states “the design of the housing providing manufacturing and installation advantages” (paragraph [0002]). Therefore, including the split collar configuration of Twito will be advantageous to manufacturing and instillation.

Yamada, as modified by Hann and Twito, does not disclose wherein the volute comprises: 
a first volute shell having a first collar portion; or
a second volute shell having a second collar portion.

However, Sullivan teaches wherein the volute comprises: 
a first volute shell having a first collar portion; and


In view of Sullivan’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the volute comprises: 
a first volute shell having a first collar portion; or
a second volute shell having a second collar portion as is taught in Sullivan, in the suction device as presently modified.
One would have been motivated to include wherein the volute comprises: 
a first volute shell having a first collar portion; or
a second volute shell having a second collar portion because Sullivan states “In further accordance with the present invention the housing body is preferably constructed from a pair of housing parts joined to each other along a radial plane generally normal to the coincident axis and between the sidewalls. Thus, the two housing parts can be rapidly interconnected to each other, preferably by cooperative male and female fasteners” (column 2, line 50). Therefore, including the split volute of Sullivan will simplify assembly.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Hann, in view of Twito, in view of Sullivan, and further in view of Bush (GB 1076671 A), hereinafter Bush.

Regarding claims 10-12, Yamada, as modified by Hann, Twito, and Sullivan, discloses the suction device of claim 8. 

Yamada, as modified by Hann, Twito, and Sullivan, does not disclose wherein the first flap includes a pair of first abutment elements proximate the pair of first pivot pins, and wherein the second flap includes a pair of second abutment elements proximate the pair of second pivot pins, wherein the 

However, Bush teaches wherein the first flap includes a first abutment element proximate the first pivot pin, and wherein the second flap includes a second abutment element proximate the second pivot pin, wherein the first abutment element engages the second abutment element as the first and second flaps rotate between raised and lowered positions, and wherein each of the first and second abutment elements define gears, and wherein the gears of the first abutment element engage the gears of the second abutment element (Figures 1 and 2).

    PNG
    media_image10.png
    285
    636
    media_image10.png
    Greyscale

In view of Bush’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first flap includes a first abutment element proximate the first pivot pin, and wherein the second flap includes a second abutment element proximate the second pivot pin, wherein the first abutment element engages the second abutment element as the first and second flaps rotate between raised and lowered positions, and wherein each of the first and second abutment elements define gears, and wherein the gears of the first abutment element engage the gears of the second abutment element as is taught in Bush, in the suction device as presently modified.


The examiner notes that Bush does not explicitly disclose that there are pairs of abutment elements (i.e. two for each flap). However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, the provision of additional abutment elements will lead to a more robust gear mesh.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Hann, in view of Twito, in view of Sullivan, and further in view of Farrow (GB 1079011 A), hereinafter Farrow.

Regarding claim 14, Yamada, as modified by Hann, Twito, and Sullivan, discloses the suction device of claim 13. 

Yamada, as modified by Hann, Twito, and Sullivan, does not disclose wherein the counterweights are offset from one another. 

However, Farrow teaches wherein the counterweights are offset from one another (Figure 2, elements 17).

    PNG
    media_image11.png
    508
    474
    media_image11.png
    Greyscale

In view of Farrow’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the counterweights are offset from one another as is taught in Farrow, in the suction device as presently modified.
One would have been motivated to include wherein the counterweights are offset from one another because the counterbalancing weights will not contact or interfere with one another if they are in an offset configuration.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hann, in view of Twito.

Regarding claim 16, Hann discloses a suction device, comprising: 

a second collar portion (The portion of 18 containing pin 34); 
a first flap (6) having a first pivot pin (33); and 
a second flap (7) having a second pivot pin (34), 
wherein the first and second pivot pins are disposed within the first and second collar portions (Figure 6A).

Hann does not disclose:
the first collar portion defining a first groove; 
the second collar portion defining a second groove, wherein the first and second grooves mate to form an elongated slot; or 
wherein the first and second pivot pins are disposed within the elongated slot.

However, Twito teaches:
the first collar portion defining a first groove; 
the second collar portion defining a second groove, wherein the first and second grooves mate to form an elongated slot; and
wherein the first and second pivot pins are disposed within the elongated slot (“each axial edge 32, 34 of the half hollow cylinder 36 is provided with two pairs of in-lie male 40 and female 42 interconnection elements separated by half of bearing 12 for the damper plate hinge shaft 16” paragraph [0035]).

In view of Twito’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the first collar portion defining a first groove; 
the second collar portion defining a second groove, wherein the first and second grooves mate to form an elongated slot; and

One would have been motivated to include: 
the first collar portion defining a first groove; 
the second collar portion defining a second groove, wherein the first and second grooves mate to form an elongated slot; and
wherein the first and second pivot pins are disposed within the elongated slot because Twito states “the design of the housing providing manufacturing and installation advantages” (paragraph [0002]). Therefore, including the split collar configuration of Twito will be advantageous to manufacturing and instillation.

Regarding claim 18, Hann, as modified by Twito, discloses the suction device of claim 16, wherein each of the first and second flaps includes a counterweight (“additional weight by a thickened, stiffened and / or the sealing surface (14,16) enlarging flap edge (12) is formed” claim 13 in the translation).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hann, in view of Twito, and further in view of Artwick (US 4779518 A), hereinafter Artwick.

Regarding claim 17, Hann, as modified by Twito, discloses the suction device of claim 16, wherein at least one of the first and second collar portions define a pair of stopping elements (38). 

Hann as modified by Twito, does not disclose the pair of stopping elements extending toward one another.

However, Artwick teaches pair of stopping elements extending toward one another (108).

    PNG
    media_image12.png
    386
    570
    media_image12.png
    Greyscale

The court has held that the reversal of parts is an indicia of obviousness (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1995)). In that case prior art disclosed a clock fixed to a stationary steering wheel column of an automobile while the gear for winding the clock moves with the steering wheel. The court found mere reversal of such movement, so the clock moves with the wheel, was an obvious modification. Hann discloses a stopping element on the collar wherein a protrusion of the flap meets the stopping element and limits the angular movement of the flap. The claim requires, and Artwick teaches, a protruding stopping element which the flap is to meet to limit the angular movement thereof. This is a reversal of which element protrudes to meet the other to limit angular movement of the flap and is therefore an obvious modification.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hann, in view of Twito, and further in view of Bush.

Regarding claim 19, Hann, as modified by Twito, discloses the suction device of claim 16. 



However, Bush teaches wherein the first flap defines a first abutment feature proximate the first pivot pin and the second flap defines a second abutment feature proximate the second pivot pin, and wherein the first and second abutment features are configured to engage one another as the first and second flaps rotate between raised and lowered positions (Figures 1 and 2).

In view of Bush’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first flap defines a first abutment feature proximate the first pivot pin and the second flap defines a second abutment feature proximate the second pivot pin, and wherein the first and second abutment features are configured to engage one another as the first and second flaps rotate between raised and lowered positions as is taught in Bush, in the suction device as presently modified.
One would have been motivated to include wherein the first flap defines a first abutment feature proximate the first pivot pin and the second flap defines a second abutment feature proximate the second pivot pin, and wherein the first and second abutment features are configured to engage one another as the first and second flaps rotate between raised and lowered positions because Bush states “both flaps can only move simultaneously and by an equal amount irrespective of uneven pressure distributions” (page 2, line13) and “By this means the forces which make the flaps oscillate tend to be self cancelling” (page 2, line 29). Therefore, including the features of Bush will promote even flow and reduce flutter.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirahama (WO 2007145085 A1), hereinafter Shirahama, in view of Twito.

Regarding claim 16, Shirahama discloses a suction device, comprising: 

a second collar portion (Right of 3 for example); 
a first flap (6 left of 3) having a first pivot pin (8 left of 3); and 
a second flap (6 right of 3) having a second pivot pin (8 right of 3), 
wherein the first and second pivot pins are disposed within the first and second collar portions (Figures 7A and 7B).

    PNG
    media_image13.png
    491
    291
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    454
    295
    media_image14.png
    Greyscale

Hann does not disclose:
the first collar portion defining a first groove; 
the second collar portion defining a second groove, wherein the first and second grooves mate to form an elongated slot; or 
wherein the first and second pivot pins are disposed within the elongated slot.


However, Twito teaches:
the first collar portion defining a first groove; 
the second collar portion defining a second groove, wherein the first and second grooves mate to form an elongated slot; and
wherein the first and second pivot pins are disposed within the elongated slot (“each axial edge 32, 34 of the half hollow cylinder 36 is provided with two pairs of in-lie male 40 and female 42 interconnection elements separated by half of bearing 12 for the damper plate hinge shaft 16” paragraph [0035]).

In view of Twito’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the first collar portion defining a first groove; 
the second collar portion defining a second groove, wherein the first and second grooves mate to form an elongated slot; and
wherein the first and second pivot pins are disposed within the elongated slot as is taught in Twito, in the suction device of Shirahama.
One would have been motivated to include: 
the first collar portion defining a first groove; 
the second collar portion defining a second groove, wherein the first and second grooves mate to form an elongated slot; and
wherein the first and second pivot pins are disposed within the elongated slot because Twito states “the design of the housing providing manufacturing and installation advantages” (paragraph [0002]). Therefore, including the split collar configuration of Twito will be advantageous to manufacturing and instillation.

Regarding claim 20, Shirahama, as modified by Twito, discloses the suction device of claim 16, wherein each of the first and second flaps defines a bowed edge having the first and second pivot pins (Figure 9A).

    PNG
    media_image15.png
    371
    500
    media_image15.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Towns (GB 1316084 A) elements 107

    PNG
    media_image16.png
    343
    554
    media_image16.png
    Greyscale

Mazur (US 4996793 A) “a semicylindrical notch 70 (identical to notch 56) which encloses and secures the upper portion of the bearing surface 62” column 6, line 49

    PNG
    media_image17.png
    845
    463
    media_image17.png
    Greyscale

Colliver (US 4599042 A)

    PNG
    media_image18.png
    443
    712
    media_image18.png
    Greyscale

Stoetzel (DE 10151584 A1) 

    PNG
    media_image19.png
    508
    579
    media_image19.png
    Greyscale

Liimatta (US 8342148 B2) 

    PNG
    media_image20.png
    694
    578
    media_image20.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762